[Cite as Hashash v. Food Mart Plus, Inc., 2017-Ohio-1158.]



                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 104552




                       AMMAR AL HASHASH, ET AL.
                                                             PLAINTIFFS-APPELLEES

                                                    vs.


                             FOOD MART PLUS, INC.

                                                             DEFENDANT-APPELLANT




                                          JUDGMENT:
                                           AFFIRMED


                                      Civil Appeal from the
                                  Garfield Heights Municipal Court
                                     Case No. CVG 1600316

        BEFORE:           Boyle, J., Keough, A.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED:                            March 30, 2017
ATTORNEY FOR APPELLANT

Richard H. Drucker
820 West Superior Avenue, Suite 800
Cleveland, Ohio 44113


ATTORNEY FOR APPELLEE

Barry Goloboff
3659 Green Road, Suite 300
Cleveland, Ohio 44122
MARY J. BOYLE, J.:

       {¶1} Defendant-appellant, Food Mart Plus, Inc. (“Food Mart”), appeals from the

judgment of the Garfield Heights Municipal Court that granted a writ of restitution to

plaintiffs-appellees, Ammar and Touria Al Hashash (the “Hashashes”), and denied Food

Mart’s motion for temporary restraining order and request for declaratory judgment.

After reviewing the underlying proceedings and the law, we find no merit to the appeal

and affirm the trial court’s judgment.

I.     Factual Background and Procedural History

       {¶2} On February 8, 2016, the Hashashes filed a complaint against Food Mart

for forcible entry and detainer of the premises located at 16477 Broadway Avenue,

Maple Heights, Ohio (the “Premises”) and money damages for breach of a commercial

lease (the “Lease”).

       {¶3} On February 29, 2016, a magistrate held a hearing on the first cause for

forcible entry and detainer and ordered a writ of restitution of the Premises in favor of

the Hashashes, with a move-out date of March 11, 2016.

       {¶4} On March 8, 2016, Food Mart filed objections to the magistrate’s decision.

 Food Mart argued that the Hashashes failed to provide proper service of its notices. It

also argued that equity demanded a continued relationship between the parties under a

new lease that Food Mart signed after it received the notice to vacate the Premises.

After a hearing, the trial court granted Food Mart’s objections.

       {¶5} Subsequently, Food Mart and the Hashashes entered into a written
settlement agreement.     At a hearing on March 22, 2016, the trial court set forth the

terms of the settlement agreement on the record with the parties present.

       {¶6} Pursuant to the settlement agreement, Food Mart agreed to make certain

payments to the Hashashes and agreed to vacate the Premises on or before May 22, 2016.

 If these conditions were met, the Hashashes agreed to dismiss the case, retain the

security deposit, and waive any known claims for monies owed other than the amount set

forth in the settlement agreement. If Food Mart failed to timely deposit all monies

when due or failed to vacate the Premises by May 22, 2016, then the Hashashes agreed

to notify the trial court in writing of the default so that the court “shall issue a writ of

restitution for the premises[.]”

       {¶7} On May 16, 2016, Food Mart filed its motion for temporary restraining

order pursuant to Civ.R. 65(A) and request for declaratory judgment (“motion for

temporary restraining order”).     Food Mart argued that, pursuant to the Lease (which had

expired), it had the right to sell its business and sublet or assign the Lease prior to the

agreed upon move-out date of May 22, 2016. Food Mart contended that the Hashashes

were interfering with this claimed right by refusing to allow a potential buyer to sublet or

accept assignment of the Lease. On May 20, 2016, the Hashashes filed a motion to

strike the motion for temporary restraining order, a motion for enforcement of the agreed

settlement, and a motion for sanctions.

       {¶8} On May 23, 2016, the trial court held a hearing on the following: (1)

Food Mart’s motion for a temporary restraining order, (2) Hashashes’ motion to strike,
(3) the settlement agreement between the parties regarding the issuance of a writ of

restitution, and (4) the disbursement of monies being held by the clerk of courts.

       {¶9} At the hearing, Food Mart argued that the Lease permitted it to assign or

sublet the Premises and that Food Mart has “been diligently trying to sell their business

for the last 30 days.” Then, “it wasn’t until [the Hashashes] found out that [Food Mart

was] selling that he then began to, in bad faith, negotiate to sell to that potential buyer[.]”

 Thus, Food Mart argued that it needed more time to sell its business or assign the Lease

before moving out of the Premises.

       {¶10} The Hashashes argued that, “We have a settlement.             The settlement is

specific as to the time, terms.”        And they further argued, “[T]he original lease

terminated July 31st, 2015. They’ve had ample time to come to some decision. Their

decision when we were before you last time was to move out.          There was no discussion

about selling their business[.]”

       {¶11} After hearing the arguments of the parties, the trial court found:

       This was all discussed at the last hearing. The agreement was — and it’s
       in writing — that they would leave the property by May 22nd. And in the
       meantime they would make the rent deposits into the court. And they did.
       They did make the rent deposits into the court. But the reality is, there
       still is no lease. And the court can’t grant rights when there is no lease.

The court further stated: “[T]here was an agreement at the last court hearing that I have

to enforce.”    In addition, the trial court ruled, “[A]ll I can do is grant a writ.      The

defendant, Food Mart Plus, will have to be out by June 3rd. And if they’re not out by

June 3rd, on June 6th the bailiff will be there to lock them out.”
       {¶12} By journal entry, the trial court further ordered that the monies held with

the clerk of court be paid to the Hashashes. It also dismissed the Hashashes’ second

cause of action for money damages because Food Mart paid the agreed amount of

damages, pursuant to the settlement agreement.          The trial court’s decision was

journalized on May 23, 2016.

       {¶13} On May 31, 2016, Food Mart appealed the trial court’s judgment of May

23, 2016.

       {¶14} On the same date, Food Mart filed a motion for order of an emergency

temporary stay of writ of restitution scheduled for June 3, 2016, pursuant to App.R. 7.

Food Mart raised, for the first time, a theory that the Lease between the parties contained

a holdover clause that permitted Food Mart to stay in the Premises for a year after the

Lease expired on July 31, 2015. On June 1, 2016, the trial court denied Food Mart’s

motion.

       {¶15} On June 1, 2016, Food Mart filed with this court a motion for order of an

emergency temporary stay of writ of restitution scheduled for June 3, 2016, pursuant to

App.R. 7. On June 2, 2016, this court granted the motion, effective upon the posting of

a bond in the amount of $30,000.

II.    Food Mart’s Assignment of Error

       {¶16} Food Mart’s sole assignment of error is as follows:

       The trial court erred when it granted appellee a writ of restitution for June
       6, 2016 and denied appellant’s motion for a temporary restraining order
       and declaratory judgment.
      {¶17} We find no merit to Food Mart’s assignment of error.

      {¶18} Settlement agreements are highly favored as a means for resolving disputes

between parties because they serve to prevent or bring to a close additional litigation.

State ex rel. Wright v. Weyandt, 50 Ohio St. 2d 194, 197, 363 N.E.2d 1387 (1977). Trial

courts have full authority to enforce settlement agreements that have been voluntarily

entered into by the parties. Mack v. Polson Rubber Co., 14 Ohio St. 3d 34, 36, 470
N.E.2d 902 (1984).

      {¶19} Food Mart admitted that it entered into a settlement agreement with the

Hashashes that was placed on the record and memorialized in writing. Pursuant to the

settlement agreement, Food Mart agreed that it would, among other things, vacate the

Premises by May 22, 2016. Although it filed its motion for temporary restraining order

in an attempt to obtain more time to remain in the Premises, Food Mart failed to move

out of the premises by May 22, 2016.

      {¶20}    The trial court held a hearing on Food Mart’s motion for temporary

restraining order, along with the Hashashes’ motions regarding enforcement of the

settlement agreement and issuance of a writ of restitution.   From the record below, we

find that the trial court fully considered the arguments set forth by the parties in their

briefs and at the hearing of May 23, 2016.       The trial court held that there was a

settlement agreement that it had to enforce and, therefore, ruled accordingly.   The trial

court properly found that the parties entered into a settlement agreement; that, pursuant

to the settlement agreement, Food Mart agreed to move out of the Premises by May 22,
 2016; and that Food Mart failed to do so. Thus, we find that the trial court properly

 exercised its discretion when it enforced the settlement agreement, issued the writ of

 restitution, and denied Food Mart’s motion for temporary restraining order.

           {¶21} On appeal, Food Mart argues that it was a holdover tenant with a legal right

 to tenancy through July 31, 2016, pursuant to the Lease. We find, however, that Food

 Mart failed to raise the issue until after the May 23, 2016 judgment that is being

 appealed.      Arguments raised for the first time on appeal are generally barred.           Cawley

 JV, L.L.C. v. Walls St. Recycling L.L.C., 8th Dist. Cuyahoga No. 102121,

 2015-Ohio-1846, ¶ 17.          Food Mart’s failure to raise the yearly holdover tenant

 argument until after the May 23, 2016 judgment deems the argument waived.1

           {¶22} Even if we were to consider the yearly holdover argument, we would find

 no merit.     The Lease contains the following language:

           If Lessees shall remain in possession of all or any part of the premises after
           the expiration of the term of this Lease or any renewal or extension hereof
           then Lessees shall be deemed a tenant of the premises from
           month-to-month at one and one-tenth times the most recent monthly rental
           installment payment by Lessees hereunder and subject to all the terms and
           provisions hereof, except as to the term of this Lease.

 Food Mart admitted the Lease expired as of July 31, 2015.             The Lease clearly sets forth

 that, upon expiration of the Lease, Food Mart was a month-to-month tenant, not a


       1
           Food Mart filed a motion for leave to file an amended answer. The trial court failed to rule
upon this motion and, therefore, it is deemed overruled. Rieger v. Rieger, 2d Dist. Montgomery No.
21784, 2007-Ohio-2366, ¶ 8. Food Mart’s original answer, at paragraph two, admitted, “it entered
the premises subject to the lease described in paragraph 2 thereof and that the lease converted to a
month-to-month tenancy on or about July 31, 2015 [.]” Food Mart’s admission is an additional bar to
its yearly holdover tenant argument.
holdover tenant for a year.

       {¶23} We find no error in the trial court’s denial of the motion for temporary

restraining order and declaratory judgment or the order issuing the writ of restitution.

       {¶24} Food Mart’s assignment of error is overruled.

       {¶25} Judgment affirmed.

       It is ordered that appellees recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY J. BOYLE, JUDGE

KATHLEEN ANN KEOUGH, A.J., and
EILEEN T. GALLAGHER, J., CONCUR